Opinion by
Walker, J.
It appeared that drawback was denied for the reason that certificates of importation, required under article 1059, Customs Regulations of 1937, when merchandise was entered at a different port from that at which drawback is claimed, were not applied for prior to entry. When the case was called for trial the president of the plaintiff corporation stated reliance had been placed by it on the customs broker. However, no effort was made to establish what was done by the broker in connection therewith. On the record presented the protest was overruled.